DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 07/17/2020 and 10/20/2020 were reviewed and the listed references were noted.  

Drawings
The 10 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-18 are pending.



Allowable Subject Matter
Claims 1-18 are allowed.  The following is Examiner’s stated reasons for the allowable subject matter: consider Claim 1, Wu et al. (US 2013/0077841) discloses “A computer-implemented method executed on one or more processors for determining one or more position and/or orientation parameters of an anatomical structure of a body portion, wherein the anatomical structure has a longitudinal shape defining a longitudinal axis” (Abstract and Fig. 3, wherein the extraction of the centerline of the ribs is disclosed), “comprising: generating and/or reading, by the one or more processors, volumetric data of at least a portion of a subject” (Abstract and Fig. 3:304, detection of the rib centerline voxels in the 3D volume.  In addition, Paragraph [0034] discloses the use of a processor to perform the operation) ); “generating, by the one or more processors, a deformable template which provides an estimate for a location of the longitudinal axis in the portion of the subject” (Paragraph [0025], the deformable template of the rib centerline); “matching, by the one or more processors, the deformable template to the volumetric data, thereby obtaining a matched template” (Abstract and Paragraph [0005]); “wherein the matching comprises using one or more internal energy functions and one or more external energy functions for optimizing an objective function” (Paragraph [0030], the disclosed minimization of the energy function); “and determining, by the one or more processors, the at least one position and/or orientation parameter based on the matched template” (Fig. 8 and Paragraph [0032]).  However, the cited prior art reference does not provide a motivation to teach the ordered combination of “wherein the deformable template represents a plurality of curves, each of which being an approximation for the 

In addition consider Claims 9 and 17, the cited prior art reference does not provide a motivation to teach the ordered combination of “wherein the deformable template represents a plurality of curves, each of which being an approximation for the longitudinal axis, and wherein each of the curves is at least partially defined using a plurality of position adjustable control points; wherein the deformable template comprises, for each of the control points, a discrete search space having a plurality of search space points for positioning the adjustable control points; wherein: (a) for at least a portion of the control points, the search spaces of the control points are mutually non-overlapping; and/or (b) for one or more of the control points, the search space points for the respective control point form a plane or curved surface.”  

Moreover, consider Claim 13, the cited prior art reference does not provide a motivation to teach the ordered combination of “wherein the deformable template represents a plurality of curves, each of which being an approximation for the longitudinal axis, and wherein each of the curves is at least partially defined using a 

Finally, consider Claim 18, the cited prior art reference does not provide a motivation to teach the ordered combination of “wherein the deformable template represents a plurality of curves, each of which being an approximation for the longitudinal axis, and wherein each of the curves is at least partially defined using a plurality of position adjustable control points; wherein the deformable template comprises, for each of the control points, a discrete search space having a plurality of search space points for positioning the adjustable control points; wherein: (a) for at least a portion of the control points, the search spaces of the control points are mutually non-overlapping; and/or (b) for one or more of the control points, the search space points for the respective control point form a plane or curved surface; wherein the at least one processor is operably coupled to the radiation treatment apparatus for issuing a control signal to the radiation treatment apparatus for controlling, on the basis of the determined position and/or orientation parameter of the anatomical structure, at least one of the operation of the treatment beam source or the position of the patient support 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  Liang et al. (US 10,610,203).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SIAMAK HARANDI/Primary Examiner, Art Unit 2662